[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                 No. 09-15525                 ELEVENTH CIRCUIT
                             Non-Argument Calendar                APRIL 8, 2010
                           ________________________                JOHN LEY
                                                                    CLERK
                      D. C. Docket No. 07-60219-CR-DMM

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ABEL RIVAS,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (April 8, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Abel Rivas appeals pro se the district court’s denial of his Fed.R.Civ.P.

60(b) motion. Rivas argues that the district court abused its discretion in denying

his Rule 60(b) motion based on his argument that after he pled guilty to the offense
of conviction, he requested that his counsel file an appeal, and counsel promised to

do so, but no notice of appeal was ever filed. After careful review, we affirm.

      We review a district court’s denial of a Rule 60(b) motion for abuse of

discretion. Crapp v. City of Miami Beach, 242 F.3d 1017, 1019 (11th Cir 2001).

The Federal Rules of Civil Procedure “govern the procedure in all civil actions and

proceedings in the United States district courts.”     Fed.R.Civ.P. 1.   Rule 60(b)

provides that “the court may relieve a party . . . from a final judgment, order, or

proceeding” under certain circumstances. Fed. R. Civ. P. 60(b). However, Rule

60(b) does not provide for relief from a criminal order in a criminal proceeding.

See United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998).

      Here, the district court initially construed Rivas’s motion as one requesting

leave to file an out-of-time appeal. Rivas, in a motion to reconsider, expressly

informed the district court that he was seeking relief under Rule 60(b). That civil

rule is unavailable to offer relief from the judgment in his criminal case. See id.

Because Rivas insists on appeal that he intended to rely on Rule 60(b) and not 28

U.S.C. § 2255, the district court did not err in failing to recharacterize his

pleadings, and properly denied him relief.

      AFFIRMED.




                                          2